Citation Nr: 0202555	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  00-16 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to disability compensation benefits for a 
disability, including carpal tunnel syndrome involving the 
right wrist under the provisions of 38 U.S.C.A. § 1151.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel










INTRODUCTION

The veteran served on active military duty from July 1972 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  By that decision, the RO denied the 
issue of entitlement to disability compensation benefits for 
carpal tunnel syndrome of the right upper extremity under the 
provisions of 38 U.S.C.A. § 1151.  

Following notification of the decision, the veteran perfected 
a timely appeal of the denial.  In December 2000, the Board 
remanded the claim to the RO for further evidentiary 
development.  Following completion of the requested 
development, the RO, in February 2002, returned the veteran's 
case to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.  

2.  The right carpal tunnel syndrome developed coincidentally 
with the treatment rendered during the veteran's 
hospitalization at a VA Medical Center in August 1997. 


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151 for right carpal tunnel syndrome 
have not been met.  38 U.S.C.A. §§ 1151 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.358 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not applicable to the current appeal.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The issue currently on appeal in the 
present case includes entitlement to disability compensation 
benefits for carpal tunnel syndrome of the right upper 
extremity under the provisions of 38 U.S.C.A. § 1151.  The 
discussions in the July 2000 statement of the case, the 
December 2000 Board remand, the January 2001 letter 
discussing the VCAA, as well as the September 2001 
supplemental statement of the case informed the veteran of 
the evidence needed to substantiate his current claim.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder in the present case indicates that the RO 
procured the veteran's service medical records as well as 
post-service VA medical records of treatment cited by the 
veteran.  The veteran has also been afforded a pertinent VA 
examination.  The report of this evaluation has been obtained 
and associated with the claims folder.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  

In February 2001, the veteran explained that he had received 
no private treatment (only VA medical care).  In February 
2002, the veteran requested that his case be returned to the 
Board without representation.  The Board finds that the 
requirements of the VCAA and its implementing regulations 
have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Because these regulations do not provide 
any substantive rights or impose any duties beyond those 
provided in the VCAA, the Board's consideration of them in 
the first instance is not prejudicial to the veteran.  As 
such, the Board may proceed with its adjudication of the 
veteran's appeal.  

II.  Pertinent Laws And Regulations 

The veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
received at the RO in September 1998.  Effective October 1, 
1997, 38 U.S.C.A. § 1151, relating to benefits for persons 
disabled by VA treatment or vocational rehabilitation, was 
amended by Congress.  See Section 422(a) of PL 104-204.  The 
revision includes negligence and fault as factors, which must 
now be considered in establishing additional disability.  

According to the revised version of 38 U.S.C.A. § 1151, 

(a) Compensation under this chapter 
[chapter 11 of title 38 of the United 
States Code] and dependency and indemnity 
compensation under chapter 13 of this 
title [chapter 13 of title 38 of the 
United States Code] shall be awarded for 
a qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability 
or death were service-connected.  For 
purposes of this section, a disability or 
death is a qualifying additional 
disability or qualifying death if the 
disability or death was not the result of 
the veteran's willful misconduct and-

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was--

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision 
of training and rehabilitation 
services by the Secretary (including 
by a service- provider used by the 
Secretary for such purpose under 
section 3115 of this title [title 38 
of the United States Code]) as part 
of an approved rehabilitation 
program under chapter 31 of this 
title [chapter 31 of title 38 of the 
United States Code]. 

38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).  See also, 
38 C.F.R. § 3.358 (2001).  

38 C.F.R. § 3.358 provides, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition, which the medical or surgical treatment was 
intended to alleviate. 38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative. "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

III.  Factual Background 

On August 14, 1997, the veteran was hospitalized at the VA 
Medical Center in Little Rock, Arkansas (VAMC) for 
gastrointestinal complaints.  A physical examination showed 
no abnormality of the extremities.  The veteran was given 
"gentle" intravenous fluid hydration with D5 normal saline, 
Pepcid 20 mg b.i.d., and pain control with Demerol and 
Phenergan for his nausea.  The veteran underwent x-rays, an 
ultrasound, and laboratory tests.  On the second day of 
admission, the veteran had no recurrence of his abdominal 
pain and required very little medication for pain control.  
He was discharged on August 15, 1997 with a principal 
diagnosis of gastritis.  

The veteran was seen at the VA outpatient clinic on September 
8, 1997, for complaints of progressive swelling and pain at 
the site intravenous on his right forearm administered during 
the August hospitalization.  A physical examination 
demonstrated a swollen right forearm with a thrombosed 
superficial venous system and tenderness.  A venous duplex 
evaluation provided an impression of a right deep vein 
thrombosis in the proximal segment of the ulna vein of the 
forearm and superficial thrombophlebitis of the forearm.  

On September 19, 1997 the veteran returned for follow-up 
treatment.  A physical examination completed at that time 
showed no swelling and decreased but persistent pain.  The 
examiner provided an impression of resolving superficial 
thrombophlebitis.  

In December 1997, the veteran was treated at the VA 
outpatient clinic for right arm pain and swelling, right 
elbow pain, as well as right arm and right hand weakness.  At 
that time, he reported that, in August 1997, an IV was placed 
in his right arm and a discolored area along a vein in that 
location subsequently developed.  The veteran also informed 
the examiner that, approximately one week later, he underwent 
an ultrasound of his arm which revealed a blood clot and that 
his arm had not been free of pain since the initial 
complaint.  A December 1997 physical examination demonstrated 
that the veteran's right arm was tender to palpation along 
the course of the basilic vein from the mid-lower forearm 
(flexor surface) to the mid-medial surface of the arm.  This 
evaluation also showed an edematous hand with no redness and 
a palpable brachial pulse.  Neurologically, the veteran's 
upper extremity reflexes were 1+ and equal bilaterally.  A 
venous duplex evaluation revealed continuous very short right 
segment of proximal ulna vein thrombosis and forearm 
superficial vein thrombosis.  There was no propagation of the 
previously documented thrombus in September 1997.  

In January 1998 he was evaluated at the VA neurological 
clinic.  At that time he reported pain and numbness in the 
right upper extremity since August 1997.  Because of the pain 
he experienced weakness in his hand.  His symptoms were 
getting progressively worse.  Additional testing was 
recommended.  

In February 1998 underwent an electromyograph (EMG) and nerve 
conduction studies (NCS).  These tests, which were completed 
on both of the veteran's upper extremities, revealed 
bilateral borderline carpal tunnel syndrome.  

In March 1998, the veteran was given splints due to his 
carpal tunnel syndrome.  Subsequent medical records reflected 
treatment for right carpal tunnel syndrome in May 1998.  At 
that time, the veteran reported that the splint that he had 
been given helped with his pain.  Approximately 
one-and-a-half weeks later in May 1998, the veteran sought 
treatment for complaints of a worsening of his symptoms such 
as decreased grip strength in his right hand, increased pain 
in his right forearm to his right hand digits, and more 
persistent numbness in his right hand.  An impression of 
borderline bilateral carpal tunnel syndrome, based on the EMG 
and NCS results, was made.  Subsequently the veteran 
continued to receive treatment at the VA outpatient clinic 
for right carpal tunnel syndrome.

In March 1999, the veteran underwent a VA examination.  The 
clinical history reflected that the veteran had an IV placed 
in his right forearm during hospitalization in August 1997 
for gastritis.  The veteran indicated that the location of 
the IV was 8 to 10 cms. proximal to the wrist on the radial 
side of the volar surface of the right forearm.  

He developed pain and swelling after the IV was placed in his 
right forearm.  He had a Doppler and ultrasound of the right 
upper extremity in September 1997.  The findings showed a 
deep vein thrombus in the right ulnar nerve in the forearm 
and superficial phlebitis of the right forearm.  He was 
treated conservatively with anti-inflammatories and heat.  He 
stated that the swelling resolved in about two weeks but he 
had persistent numbness and tingling and pain involving the 
entire upper extremity from the elbow to the tips of his 
fingers.  The examiner stated that this symptomatology was 
not in any anatomical or physiological distribution.  The 
veteran underwent electrodiagnostic testing in February 1998 
of the right upper extremity.  Testing of the right median 
nerve showed prolongation of the latency at the wrist, with 
slowing of the sensory conduction velocity across the wrist, 
distal to the site where the veteran stated where the IV was.  
Motor nerve conduction velocity was within normal litmus.  He 
was seen by neurosurgery in November 1998 and diagnosed as 
having carpal tunnel syndrome.  

The examination of the veteran's upper extremities 
demonstrated no obvious trophic changes or discoloration of 
his skin.  The maximum circumference of his right forearm, 
his dominant side, was 36 centimeters and the maximum 
circumference of his left forearm was 35 centimeters which 
the examiner explained did not represent any significant 
difference.  Both radial pulses were normal and palpable.  
There was good muscle bulk in both upper extremities.  
Strength and muscle tone of all major muscle groups in both 
upper extremities were within normal limits.  There was no 
atrophy or fasciculations.  There was no ataxia.  

Sensory examination showed that pain and touch sensation were 
intact in both upper extremities with all major dermatomes 
and all major peripheral nerve distributions checked.  
Reflexes showed that the biceps and triceps tendon jerks were 
1+ and symmetrical.  There was a positive Tinel sign with 
percussion over the right median nerve at the wrist. The 
diagnosis was right carpal tunnel syndrome.  

The examiner expressed an opinion that the right carpal 
tunnel syndrome was not related to the veteran's intravenous 
treatment during his August 1997 hospitalization.  The 
examiner stated that he is unaware of any pathophysiological 
mechanism by which phlebitis in the right forearm could 
result in an entrapment neuropathy at the right wrist below 
the level of the phlebitis.  

The examiner concluded that the additional disability, the 
veteran's right carpal tunnel syndrome, was not the result of 
the disease or injury for which he was hospitalized and was 
not an aggravation of existing disease or injury resulting 
from treatment received during such hospitalization.  The 
examiner determined that the veteran's development of right 
carpal tunnel syndrome following the intravenous treatment 
was coincidence.  

After reviewing the EMG report, the examiner filed an 
addendum to his examination findings.  In the addendum, the 
examiner expressed his opinion that the veteran actually has 
bilateral median nerve terminal wrist latency prolongation 
with no asymmetry present.  

Thereafter from 1999 and January 2001 the veteran received 
follow-up treatment at the VA Outpatient clinic for several 
disorders, including his carpal tunnel syndrome. The January 
2001 inclides assessment of old borderline bilateral carpal 
tunnel syndrome.  

IV.  Analysis 

The veteran's statements describing his right wrist symptoms 
are deemed competent evidence.  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The evidence does not show 
that the veteran possesses medical expertise and is it 
contended otherwise. 

The record shows that the veteran had no problems with his 
right upper extremity at the time of his hospitalization at 
the VAMC in August 1997.  However, following the IV 
administered during this hospitalization the veteran 
developed pain and swelling of the right forearm.  Testing 
showed a thrombosis and superficial thrombophlebitis for 
which he received anti-inflammatories.  Because the symptoms 
persisted and became progressively worse neurological 
evaluations were preformed which showed that the symptoms 
were caused by right carpal tunnel syndrome.  

A VA examiner in March 1999 clearly indicates that the right 
carpal tunnel syndrome, which he classified as the additional 
disability, was unrelated to the August 1997 hospitalization, 
the IV, and the phlebitis in the right forearm but rather it 
was a coincidence that the right carpal tunnel syndrome 
appeared following the intravenous treatment.  There is no 
evidence of record which contradicts this opinion.  As such 
the Board concludes the deep vein thrombosis and superficial 
thrombophlebitis of the right forearm which occurred fowing 
the IV responded to treatment and resulted in no additional 
disability.  Accordingly the Board finds that the 
preponderance of the evidence is against the veteran's claim. 


ORDER

Entitlement to compensation benefits for right carpal tunnel 
syndrome pursuant to the provisions of 38 U.S.C.A. § 1151 is 
denied.  



		
	Robert P. Regan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

